Exhibit 99 [LOGO] NEWS KADANT AN ACCENT ON INNOVATION One Technology Park Drive Westford, MA 01886 Investor contact: Thomas M. O’Brien, 978-776-2000 Media contact: Wes Martz, 269-278-1715 Kadant Reports Results for First Quarter 2011 and Raises Full Year 2011 Revenue and EPS Guidance WESTFORD, Mass., April 27, 2011 – Kadant Inc. (NYSE:KAI) reported revenues from continuing operations of $71.7 million in the first quarter of 2011, an increase of $10.6 million, or 17 percent, compared to $61.1 million in the first quarter of 2010. Revenues in the first quarter of 2011 included a $1.0 million, or 1 percent, increase from foreign currency translation compared to the first quarter of 2010. Operating income from continuing operations in the first quarter of 2011 was $8.3 million, or 11.6 percent of revenues, compared to $4.7 million, or 7.7 percent of revenues, in the first quarter of 2010. Operating income in the first quarter of 2010 included income of $0.3 million related to a gain on the sale of real estate. Net income from continuing operations in the first quarter of 2011 was $5.8 million, or $.47 per diluted share, compared to $3.6 million, or $.29 per diluted share, in the first quarter of 2010. Net income from continuing operations in the first quarter of 2010 included an after-tax gain on the sale of real estate of $0.2 million, or $.02 per diluted share. “We’re off to an excellent start in 2011,” said Jonathan W. Painter, president and chief executive officer of Kadant. “Diluted EPS from continuing operations was $.47 in the first quarter of 2011 compared to our guidance of $.35 to $.37. The increase was due to record quarterly gross margins of 47.6 percent, with strong margin performances across all our product lines and territories. “Revenues of $71.7 million in the first quarter of 2011 were within the range of our guidance and were up 17 percent compared to last year. Operating income from continuing operations was $8.3 million and, at 11.6 percent of revenues, reached the highest quarterly profitability level in almost eight years.Operating cash flows were only slightly positive, as expected, and were significantly impacted by the build up in inventory as we began sourcing material for several large systems orders that are scheduled for delivery later in the year. Nevertheless, we ended the quarter with $57.6 million in cash and $17.6 million in total debt, for a net cash position of $40.0 million, an increase of $19.5 million compared to a year ago. “We also had a solid quarter in bookings. Consolidated bookings were $84.3 million, up 20 percent over last year’s first quarter and, with a book-to-bill ratio of 1.2, resulted in a backlog at quarter end of over $109.3 million – one of our highest levels ever. We were particularly pleased with the performance in our fluid-handling business where bookings of $27.0 million reached their highest level in almost three years. In addition, bookings in our higher-margin parts and consumables business grew to $48.7 million for the quarter. “Our strong backlog position, combined bookings of $184.1 million in the past two quarters, and increased gross margins, have all contributed to an improved outlook for the rest of the year. As such, we expect to achieve diluted EPS of $.54 to $.56 in the second quarter of 2011 on revenues of $78 to $80 million. For the full year, we expect diluted EPS of $2.15 to $2.25, revised from our previous guidance of $1.65 to $1.75, on revenues of $315 to $325 million, revised from our previous estimate of $300 to $310 million.” -more- Conference Call Kadant will hold a webcast with a slide presentation on Thursday, April 28, 2011, at 11 a.m. eastern time to discuss its first quarter performance, as well as future expectations. To view this webcast, go to www.kadant.com and click on the “Investors” tab. To listen to the webcast via teleconference, call 866-804-6926 within the U.S., or +1-857-350-1672 outside the U.S. and reference participant passcode 83375884. An archive of the webcast presentation will be available on our Web site until May 27, 2011. Use of Non-GAAP Financial Measures In addition to the financial measures prepared in accordance with generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures, including increases or decreases in revenues excluding the effect of foreign currency translation, adjusted operating income, earnings before interest, taxes, depreciation, and amortization (EBITDA), and adjusted EBITDA. We present increases or decreases in revenues excluding the effect of foreign currency translation to provide investors insight into underlying revenue trends. In addition, we exclude from certain financial measures restructuring costs and gains on the sale of assets to give investors additional insight into our quarterly and annual operating performance, especially when compared to quarters in which such items had greater or lesser effect, or no effect. In addition, these items are excluded as they are either isolated or cannot be expected to occur again with any regularity or predictability and we believe are not indicative of our normal operating results. We believe that these non-GAAP financial measures, when taken together with the corresponding GAAP financial measures, provide meaningful supplemental information regarding our performance by excluding certain items that may not be indicative of our core business, operating results, or future outlook. We believe that the inclusion of such measures helps investors to gain a better understanding of our underlying operating performance and future prospects, consistent with how management measures and forecasts our performance, especially when comparing such results to previous periods or forecasts and to the performance of our competitors. Such measures are also used by us in our financial and operating decision-making and for compensation purposes. We also believe this information is responsive to investors' requests and gives them an additional measure of our performance. The non-GAAP financial measures included in this press release are not meant to be considered superior to or a substitute for the results of operations prepared in accordance with GAAP. In addition, the non-GAAP financial measures included in this press release have limitations associated with their use as compared to the most directly comparable GAAP measures, in that they may be different from, and therefore not comparable to, similar measures used by other companies. Adjusted EBITDA and adjusted operating income exclude pre-tax gains of $0.3 million in the first quarter of 2010. Reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures are set forth in the accompanying tables. Financial Classification Parts and consumables bookings are now being reported on a consolidated basis with the inclusion of amounts from our “other” category within the papermaking systems segment and fiber-based products. -more- Financial Highlights (unaudited) (In thousands, except per share amounts and percentages) Three Months Ended Consolidated Statement of Income April 2, 2011 April 3, 2010 Revenues $ $ Costs and Operating Expenses: Cost of revenues Selling, general, and administrative expenses Research and development expenses Restructuring and other income (a) - ) Operating Income Interest Income 99 38 Interest Expense ) ) Income from Continuing Operations Before Provision for Income Taxes Provision for Income Taxes Income from Continuing Operations Loss from Discontinued Operation, Net of Tax (4
